                  IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF MISSISSIPPI
                           NORTHERN DIVISION
UNITED STATES OF AMERICA
v.                                    CRIMINAL CASE NO.: 3:19-cr-99-HTW-LRA
EDGAR LEONEL SOTO-LEON
                       ORDER GRANTING CONTINUANCE

       Before this court is the unopposed motion of the Defendant Edgar Leonel Soto-

Leon, by counsel, for a continuance of the trial in this cause [doc. no. 31]. The co-

defendant, Matthew Williams, through counsel, also made an ore tenus motion for

continuance. The Government does not object to a continuance in this matter. This court

conducted a conference with all attorneys regarding the scheduling of this matter on July

8, 2019. The presence of the Defendants was waived as well as the making of a record.

Federal Public Defender Jessica Bourne and Assistant U.S. Attorney David Fulcher were

present in the courtroom, and Attorney Aafram Sellers participated by telephone.

       This Court, having considered the motions, finds them to be well taken and they

are hereby granted; and the period of delay shall be excluded in computing the time

within which the trial of this matter commences in accordance with the Speedy Trial Act,

Title 18 U.S.C. §3161.

       This matter is currently set for trial on July 10, 2019. Defendants’ counsel need

additional time to prepare and the ends of justice outweigh the best interests of the public

and the defendant in a speedy trial in this cause. The defendants have specifically waived

any speedy trial objections heretofore arising or which may arise as a result of this

requested continuance under the Speedy Trial Act or the Constitution.
        IT IS THEREFORE ORDERED that Defendants’ Motion for Continuance [doc.

no. 31] and ore tenus motion are granted. This matter is continued until August 26,

2019, at 9:00 a.m. The period of delay shall be excluded in computing the time within

which the trial of this matter commences in accordance with the Speedy Trial Act.

       SO ORDERED this the 9th day of July, 2019.

                                       s/ HENRY T. WINGATE
                                       UNITED STATES DISTRICT JUDGE
